Citation Nr: 1316046	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  03-27 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to May 13, 2005, for the award of a total disability rating based upon individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which awarded TDIU, effective August 3, 2009.  

The Veteran appealed that decision to the Board, and in a March 2011 decision, the Board granted an effective date of May 13, 2005, for the award of TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In March 2012, pursuant to a Joint Motion for Remand, the Court vacated and remanded the part of the Board's March 2011 decision that denied an effective date earlier than May 13, 2005, for the award of a TDIU.

This matter returned to the Board in September 2012, at which time the Board remanded the issue in order to obtain the Veteran's vocational rehabilitation folder.  The Veteran's vocational rehabilitation folder was obtained.  Accordingly, the Board finds that there has been effective compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to a TDIU before July 22, 2002, is REMANDED to the RO via the VA Appeals Management Center in Washington, D.C.


FINDING OF FACT

From July 22, 2002, the evidence of record demonstrates that the Veteran was unemployable due solely to her service-connected disability.


CONCLUSION OF LAW

As of July 22, 2002, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This decision grants the Veteran's claim of entitlement to a TDIU from the first date she became eligible for TDIU consideration based on percentage disability requirements.  38 C.F.R. § 4.16(a) (2012).  Therefore, the Board finds that any error related to notice and development is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  In reaching that determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A total disability rating for compensation purposes (TDIU) may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Where the percentage requirements are not met, entitlement to TDIU may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, with consideration of the Veteran's background, including employment and educational history.  38 C.F.R. §4.16(b) (2012). The Board does not have the authority to assign TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With regard to the proper effective date for an award of a TDIU, a request for TDIU is not a separate claim for benefits, but is an attempt to obtain an appropriate rating for a disability, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The effective date for claims for increased compensation, such as TDIU, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of claim.  38 U.S.C.A. § 5110(a) (West 2002).  An increased rating will be assigned based on the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2012).  If the evidence shows that the increase in disability occurred prior to the date of receipt of the claim, VA may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129 (1992); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).  

The Veteran is in receipt of a 70 percent combined disability rating effective July 22, 2002, based on the single service-connected disability of PTSD.  Therefore, from July 22, 2002, the Veteran's service-connected disability meets the schedular rating standards for consideration for TDIU.  38 C.F.R. § 4.16(a) (2012).  In order to determine the proper date for award of a TDIU, the Board must examine when the evidence showed that the Veteran was unable to pursue a substantially gainful occupation due to her service-connected disabilities.  Substantially gainful employment is work that is more than marginal that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to prevail on a claim for a TDIU, the record must show some factor that takes the case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is itself insufficient.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The March 2012 Joint Motion agreed that the Board's March 2011 decision did not adequately explain why the Veteran was not entitled to an effective date before May 13, 2005, for the award of TDIU.  The Joint Motion noted that the Board did not consider evidence material to the Veteran's claim, including an April 1993 decision from the Social Security Administration (SSA) finding the Veteran unable to work.  While the Board acknowledges the materiality of that evidence, the Board also is not bound by other federal agencies' findings of disability or unemployability, including those of the SSA because those agencies apply different regulatory and statutory standards.  Collier v. Derwinski, 1 Vet. App. 313 (1991).  Accordingly, the Board's analysis takes into consideration all evidence material to the Veteran's claim for an earlier effective date for TDIU.

In September 1991, Dr. A.C., a private physician, provided the Veteran with a psychiatric consultation for the purpose of determining the Veteran's ability to engage in substantially gainful activity because of psychiatric illness.  Dr. A.C. found that there were no marked limitations that would cause any restrictions of daily living or any severe difficulties in maintaining social functioning.  Dr. A.C. found that there was no indication that there would be any episodes of deterioration or decompensation in a work-like setting.  In a December 1991 private psychiatric rehabilitation program report, a clinician noted that the Veteran had a high school education with some college.  The Veteran had worked as a houseparent in a group home for emotionally disturbed youth, at a printing shop, and in a blueprint shop.  The Veteran was unemployed at the time of the examination. 

In an April 1993 decision, the SSA found that the Veteran had not engaged in substantially gainful activity since April 25, 1990.  The SSA specifically found that the Veteran suffered from affective disorders (depressive syndrome and depressive neurosis with anxiety) and personality disorders (pathological dependence, passivity, or aggressivity, and obsessive-compulsive personality disorder) that had rendered her disabled since April 25, 1990.  The SSA decision noted that the Veteran had a high school education and that she had previously worked as a photographer, a group home caretaker, a sales clerk, a bus girl, and a blueprint company worker.  An April 1993 assessment of the Veteran's functional capacity indicated that the Veteran was unable to function in a normal work capacity, with her greatest problems being an inability to sustain concentration and to engage in social interactions.  

A May 2000 VA clinical record noted the Veteran's "impediments to work" without further comment.  In June 2001, the Veteran's treating psychologist stated that the Veteran's disabling symptoms included severe re-experiencing phenomena, frequent phobic-like responses to triggering stimuli, and avoidance that impacted her daily life and ability to function.  In a June 2002 VA examination, the Veteran reported that she had not been gainfully employed since 1989.  The Veteran had recently taken some college classes.  The examiner did not opine regarding the Veteran's ability to engage in substantially gainful employment.  In a March 2003 neuropsychological examination, the examiner noted the Veteran's difficulties in an academic setting.  Testing revealed that the Veteran's performance on relatively simple tasks of attention was impaired.  A VA psychologist indicated that it would be beneficial to the Veteran to set realistic educational goals, such as taking only one class at a time.  

In August 2003, the Veteran submitted an application for a TDIU, and she indicated that she last worked full-time in April 1990.  The Veteran indicated that she became too disabled to work in January 1992.  In August 2003, the Veteran's vocational rehabilitation counselor indicated that the Veteran had difficulty passing certain classes as a result of her service-connected disabilities.

In June 2004, a VA psychologist stated that though the Veteran regularly indicated that she desired to work and maintain productivity, she experienced "significant negative impacts" when she attempted to return to work in 2001.  The Veteran experienced similar significant negative impacts with regard to school; the Veteran was unable to complete school courses in 2002 and 2003 due to symptoms of anxiety, distrust, avoidance, and fear of harm.  The Veteran's PTSD symptoms of anxiety, anger, avoidance, and hyperarousal were disruptive in a work or school environment.  Her symptoms interfered with her ability to get along with coworkers or work well with a supervisor.  The VA psychologist opined that the Veteran's service-connected symptoms exerted "significant and severe" negative impacts on the Veteran's abilities to engage in work or school, and they were likely to continue to do so in the future.

On May 13, 2005, a VA psychologist stated that the Veteran's PTSD prevented her from maintaining employment.  The psychiatrist stated that the Veteran suffered from regular panic attacks at least three times per week that prevented her from completing even routine home responsibilities while she was experiencing the attack.  Those attacks rendered the Veteran unable to work in an employment situation because she would not be able to be consistent.  Further, the Veteran's obsessions and compulsions, coupled with her tendency to fall into a depressive or anxious state quickly, would severely interfere with her ability to maintain employment.

In June 2005, a VA psychologist opined that the Veteran had experienced persistent negative impacts of PTSD, OCD, and related anxiety and mood symptoms when attempting to complete college courses or otherwise expand her activities outside the home during the past five years.  The psychologist opined that the Veteran's clinical picture prevented her from regular employability.  

At a June 2005 VA examination, the examiner stated that the Veteran had "taken on the sick role of PTSD" and had not worked for years.  The examiner stated that it was "doubtful" that the Veteran was ever equipped to function in the workforce.  The examiner opined that it was not the Veteran's Axis I diagnoses (PTSD), but her Axis II diagnoses, which the examiner did not list or otherwise specify, that limited her ability to function.  The Veteran received an additional VA examination in June 2006.  Though the examiner attributed the majority of the Veteran's functional difficulties to her personality disorder, the examiner found the Veteran to be deficient with regard to social and occupational functioning.  The examiner opined that the Veteran was not unemployable based on her service-connected condition.  Instead, the examiner found that most of the Veteran's difficulties stemmed from her Axis II personality disorder.

In July 2008, the Veteran's spouse stated that he was her primary caretaker and that he changed his employment so that he could be nearer to her in case she needed him.  On August 2009 VA examination, after reviewing the claims file and interviewing the Veteran and her husband, the examiner determined that the Veteran was unemployable due to her PTSD and that her PTSD symptoms had not remitted in the past. 

The Veteran claims that she is unable to maintain employment because of her distrust of others, her fear of becoming close to people outside of her family, her unreliability due to her PTSD symptoms and medications, her symptoms associated with obsessive-compulsive disorder that cause her to complete duties in a prolonged and protracted fashion, and an inability to concentrate related to her PTSD, anxiety, and depression.  The Veteran expressed a desire to finish her education and accomplish personal goals but felt trapped by her mental symptoms and was unable to complete school.

Based on a review of the relevant evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the competent medical evidence indicates that the Veteran has been unable to engage in substantially gainful employment as a result of her service-connected psychiatric disability since the date she first met the schedular criteria for consideration for a TDIU on July 22, 2002.  In support of that conclusion, the Board has considered the April 1993 decision of the SSA that found that the Veteran's psychiatric disability alone rendered her unable to engage in substantially gainful employment.  The Board also finds the May 2005 and June 2005 opinions of the Veteran's treating psychologists to be highly probative.  The June 2005 opinion essentially indicates that the Veteran had been unable to engage in substantially gainful employment as a result of her service-connected conditions for the preceding five years.  

The Board acknowledges that other medical opinions of record indicate that the Veteran is not unable to work due solely to her service-connected disability.  Those opinions state that it is not the Veteran's service-connected Axis I diagnoses that prevent her from working, but instead her non-service-connected Axis II disorders (that is, personality disorders) that cause her to experience severe functional impairment.  The Board cannot differentiate between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  The Board finds that the weight of the medical evidence of record does not draw a clear distinction between the Veteran's service-connected psychiatric symptomatology and her nonservice-connected psychiatric symptomatology.  While the June 2005 VA examiner attributed the majority of the Veteran's functional impairment to the Veteran's non-service-connected Axis II conditions, the examiner declined to state what those Axis II conditions actually were.  The Veteran's extensive VA treatment records do not clearly distinguish between the Veteran's service-connected and non-service-connected symptomatology.  Accordingly, without a clear differentiation between service-connected symptoms and non-service-connected symptoms, the Board assigns all of the Veteran's symptoms to her service-connected disability.

Therefore, resolving reasonable doubt in favor of the Veteran, entitlement to TDIU is granted as of the date that the Veteran met the schedular requirements for consideration for TDIU on July 22, 2002.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As of July 22, 2002, TDIU is granted.


REMAND

The Board finds that additional development is warranted for the Veteran's claim of entitlement to a TDIU before July 22, 2002.  

The Veteran filed a claim for an increased rating for PTSD in January 2002.  The Veteran later filed a claim of entitlement to TDIU in August 2003.  Notwithstanding the 2003 claim for a TDIU, the Board finds that the Veteran's claim for a TDIU was a part of her January 2002 claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

When the percentage requirements for consideration for an award of a TDIU are not met, entitlement to benefits on an extra-schedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background, including her employment and educational history.  38 C.F.R. § 4.16(b) (2012).  The Board does not have the authority to assign a TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

Before July 22, 2002, the Veteran was in receipt of a 50 percent rating based on a single service-connected disability of PTSD.  The Veteran therefore did not meet the percentage requirements for consideration for award of TDIU before July 22, 2002.  Failure to satisfy those percentage standards is not an absolute bar to a grant of a TDIU.  If the record demonstrates that the Veteran is unemployable by reason of service-connected disabilities, but she fails to meet the percentage standards, the case must be submitted to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2012).

Throughout the current appeal, the Veteran has contended that her service-connected disabilities have resulted in her unemployability, and the evidence indicates that the Veteran has not worked since 1990.  In April 1993, the SSA found that the Veteran was unable to work as a result of her psychiatric disability.  The Board finds that evidence suggests that the Veteran may have stopped working as early as 1990 due to her service-connected disability.  As a result, a referral of the claim to the Director of the VA Compensation and Pension Service for consideration is warranted.  The authority to assign TDIU ratings pursuant to 38 C.F.R. § 4.16(b) has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service in the first instance.  38 C.F.R. § 4.16(b) (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim for TDIU under 38 C.F.R. § 4.16(b) to the appropriate department officials for a written decision that explains the reasons and bases for the conclusion reached. 

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


